 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEFFREY COX,                               No. 1:17-cv-01207-DAD-BAM, 1:17-cv-
                                                01056-DAD-BAM (consolidated)
12                   Plaintiff,
13         v.
                                                ORDER GRANTING TGS
14   ROADRUNNER INTERMODAL                      TRANSPORTATION, INC.’S REQUEST TO
     SERVICES, LLC, a Delaware limited          SEAL DOCUMENTS IN CONNECTION
15   liability company, CENTRAL CAL             WITH ITS MOTION FOR SUMMARY
     TRANSPORTATION, LLC, a Delaware            JUDGMENT
16   limited liability company, and DOES 1
     through 50,                                (Doc. No. 218-9)
17
                     Defendants.
18

19

20   ROADRUNNER INTERMODAL
     SERVICES, LLC, a Delaware limited
21   liability company,
22                   Counter-Plaintiff and
                     Defendant,
23
           v.
24
     JEFFREY COX,
25
                     Counter-Defendant and
26                   Plaintiff.
27

28
                                                1
 1       ROADRUNNER INTERMODAL
         SERVICES, LLC, a Delaware limited
 2       liability company,
         Plaintiff,
 3       v.
 4       T.G.S. TRANSPORTATION, INC., a
         California corporation, and DOES 1-10,
 5       Defendants.

 6

 7             On June 7, 2019, TGS Transportation (“TGS”) filed a motion for summary judgment.

 8   (Doc. No. 218.) In connection with that motion, TGS filed a request to seal, seeking to file

 9   redacted versions of its points and authorities in support of the motion and attached exhibits.

10   (See Doc. No. 218-9). Having considered TGS’s submissions, the court will grant TGS’s request

11   and permit TGS to file redacted copies of such documents on the docket.

12                                          LEGAL STANDARD

13             All documents filed with the court are presumptively public. San Jose Mercury News,

14   Inc. v. U.S. Dist. Court, 187 F.3d 1096, 1103 (9th Cir. 1999) (“It is well-established that the fruits

15   of pretrial discovery are, in the absence of a court order to the contrary, presumptively public.”). 1

16   “Historically, courts have recognized a ‘general right to inspect and copy public records and

17   documents, including judicial records and documents.’” Kamakana v. City & Cty. of Honolulu,

18   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

19   597 & n.7 (1978)).

20             Two standards generally govern requests to seal documents. Pintos v. Pac. Creditors

21   Ass’n, 605 F.3d 665, 677 (9th Cir. 2010). The Ninth Circuit has recognized as follows:

22                     [J]udicial records attached to dispositive motions [are treated]
                      differently from records attached to non-dispositive motions. Those
23                    who seek to maintain the secrecy of documents attached to
                      dispositive motions must meet the high threshold of showing that
24                    “compelling reasons” support secrecy. A “good cause” showing
                      under Rule 26(c) will suffice to keep sealed records attached to non-
25                    dispositive motions.
26   1
        Pursuant to Rule 5.2(d) of the Federal Rules of Civil Procedure, a court “may order that a filing
27   be made under seal without redaction.” However, even if a court permits such a filing, it may
     “later unseal the filing or order the person who made the filing to file a redacted version for the
28   public record.” Fed. R. Civ. P. 5.2(d).
                                                       2
 1   Kamakana, 447 F.3d at 1180 (citations omitted). The reason for the two different standards is

 2   that “[n]ondispositive motions are often unrelated, or only tangentially related, to the underlying

 3   cause of action, and, as a result, the public’s interest in accessing dispositive materials does not

 4   apply with equal force to non-dispositive materials.” Pintos, 605 F.3d at 678 (quotations

 5   omitted).

 6          Under the “compelling reasons” standard:

 7                   [T]he court must conscientiously balance the competing interests of
 8                   the public and the party who seeks to keep certain judicial records
                     secret. After considering these interests, if the court decides to seal
 9                   certain judicial records, it must base its decision on
                     a compelling reason and articulate the factual basis for its ruling,
10                   without relying on hypothesis or conjecture.
11   Id. at 1178–79 (internal quotation marks, omissions, and citations omitted). The party seeking to
12   seal a judicial record bears the burden of meeting the “compelling reasons” standard. Id. at 1178;
13   Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003).
14          While the terms “dispositive” and “non-dispositive” motions are often used in this
15   context, the Ninth Circuit has clarified that the “compelling reasons” standard applies whenever
16   the motion at issue “is more than tangentially related to the merits of a case.” Ctr. for Auto Safety
17   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016). In some instances, the proposed
18   filing of documents under seal in connection with motions for preliminary injunction, for
19   sanctions, or in limine—though such motions are not dispositive—may be governed by the
20   “compelling reasons” test, predicated on the right of access and the need to “provide the public
21   with a more complete understanding of the judicial system and a better perception of its fairness.”
22   Id. at 1097–1101 (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 161 (3d
23   Cir. 1993)).2
24          “In general, ‘compelling reasons’ sufficient to . . . justify sealing court records exist when
25   such ‘court files might . . . become a vehicle for improper purposes,’ such as the use of records to
26   2
       In keeping with this principle, requests to seal documents relating to motions for a preliminary
27   injunction have been found by the Ninth Circuit to “more than tangentially relate[] to the merits”
     because success on the motion for a preliminary injunction would have resolved a portion of the
28   claims in the underlying complaint. Ctr. for Auto Safety, 809 F.3d at 1102.
                                                         3
 1   gratify private spite, promote public scandal, circulate libelous statements, or release trade

 2   secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598). “The mere fact that the

 3   production of records may lead to a litigant’s embarrassment, incrimination, or exposure to

 4   further litigation will not, without more, compel the court to seal its records.” Id.

 5                                                ANALYSIS

 6          Because the pending request to seal has been filed in connection with a motion for

 7   summary judgment, the “compelling reasons” standard applies to the request. See Xie v. De

 8   Young Properties 5418, LP, No. 1:16-cv-01518-DAD-SKO, 2018 WL 3241068, at *2 (E.D. Cal.

 9   July 2, 2018); Figueroa v. City of Fresno, No. 1:15-cv-00349-DAD-BAM, 2016 WL 7104168, at

10   *2 (E.D. Cal. Dec. 6, 2016).

11          Here, TGS requests permission to file redacted versions of documents that withhold

12   detailed historical revenue, sales, profits, losses, costs, margins, future estimates or projects, or

13   other figures derived from the information above, regarding TGS, Roadrunner, or third-party

14   customers of TGS and Roadrunner. (Doc. No. 218-9 at 2.) TGS argues that this information

15   should be redacted because it “constitutes private information of competitive value of those third-

16   parties that others in the industry could use to harm or otherwise unfairly compete with those

17   third-parties.” (Id.) Other courts have found it appropriate to redact “private financial

18   information of competitive value.” In re Hydroxycut Mktg. & Sales Practices Litig., No.

19   09MD2087 BTM AJB, 2011 WL 3759632, at *2 (S.D. Cal. Aug. 25, 2011) (granting request to

20   seal detailed financial information, information about a profit-sharing plan, and pricing
21   information of a retailer under a “compelling reasons” standard); see also Nixon v. Warner

22   Commc’ns, Inc., 435 U.S. 589, 598 (1978) (“Every court has supervisory power over its own

23   records and files, and access has been denied where court files might have become a vehicle for

24   improper purposes . . . [such] as sources of business information that might harm a litigant’s

25   competitive standing . . ..”); SMD Software, Inc. v. EMove, Inc., No. 5:08-CV-403-FL, 2013 WL

26   1091054, at *2 (E.D.N.C. Mar. 15, 2013) (granting request to seal documents “which reference
27   confidential information such as plaintiffs’ pricing methods, projected costs and profit margin, the

28   parties’ revenue and revenue growth information, and customer loyalty information” under the
                                                         4
 1   good cause standard). The information that TGS seeks to redact from the filing which appears on

 2   the public docket here may be used to harm litigants in this case. Therefore, the court is

 3   persuaded that here, TGS has made a showing that there is a compelling interest in redacting

 4   documents filed in connection with its motion for summary judgment.

 5          Accordingly, TGS’s request to file redacted documents in support of their motion for

 6   summary judgment (Doc. No. 218-9) is granted.

 7   IT IS SO ORDERED.
 8
        Dated:     June 19, 2019
 9                                                     UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
